IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 170 EAL 2017
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
KHALIAF D. ALSTON,                            :
                                              :
                     Petitioner               :


                                         ORDER



PER CURIAM

       AND NOW, this 11th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.


Justice Wecht did not participate in the consideration or decision of this matter.